By the Court,

Nelson, Ch. J.
It is impossible to uphold this judgment. The contract is void for uncertainty in the description of the premises; a location must depend altogether upon conjecture. Nothing but the starting point and one line are given, from which to ascertain the boundaríes, and even the course of that line is quite indefinite.
The description of premises, to which any effect can be *160given, must be either sufficiently certain of itself, or capable of being made so by a reference to something extrinsic the contract. (13 Johns., 300.)
Here nothing is refered to, extrinsic, by which to define the parcel; every thing is blank in and out of the agreement. It is impossible to say on which side it lies of the line given.
That the parties knew the localities or parcel contracted for is nothing. The question is, have they sufficiently described it in the written instrument, which is alone the only competent evidence of their object and interest in the matter. And bringing the case down to this test, it is impossible to entertain a doubt about it.
Judgment reversed. Venire de nova by Albany common pleas; costs to abide event.